                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:19-cv-344-GCM

 ANTHONY LOUIS ALLEN,

                   Plaintiff,

 v.
                                                         ORDER
 ANDREW M. SAUL,
 Commissioner of Social Security,

                   Defendant.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning David F. Chermol, filed July 25, 2019 (Doc. No. 6).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Chermol is admitted to appear before this

court pro hac vice on behalf of Plaintiff, Anthony Louis Allen.

       IT IS SO ORDERED.


                                         Signed: July 29, 2019
